Citation Nr: 1510971	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  09-01 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left foot cold injury.

2.  Entitlement to an initial compensable rating for residuals of a left thumb injury.

3.  Entitlement to an initial rating in excess of 30 percent prior to July 25, 2012, and in excess of 50 percent prior to April 25, 2013, for major depressive disorder (MDD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  

In January 2013, the Board remanded the issues on the title page for further development (at such time, the Veteran's initial rating for MDD was 30 percent for the entire appeal period), as well as claim of entitlement to service connection for hypertension.  While on remand, an August 2013 rating decision granted an increased rating of 50 percent for MDD, effective July 25, 2012.  Thereafter, a July 2014 rating decision granted a 100 percent rating as of April 25, 2013.  Accordingly, the Board has recharacterized the MDD issue on appeal as it appears on the title page.  See AB v. Brown, 6 Vet. App. 35, 39 (1993); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Additionally, an August 2013 rating decision granted service connection for hypertension.  As such constitutes a full grant of the benefits sought on appeal, that claim is no longer in appellate status.  Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

As noted in the Board's January 2013 remand, the issue of entitlement to service connection for residuals of venereal disease, to include chlamydia, was raised at the Board hearing, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is again referred to the AOJ for appropriate action.  

In addition to the Veteran's paper claims file, there are additional electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS).  A review of Virtual VA and VBMS reveals that such contain additional VA treatment records dated through July 2014, a July 2014 VA examination report referable to MDD, and the representative's December 2014 Appellate Brief Presentation.  The remainder of the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  While the AOJ has considered VA treatment records dated through January 2013 in the July 2013 supplemental statement of the case, and the VA treatment records and examination referable to MDD in a July 2014 rating decision that awarded a 100 percent rating for such disability, effective April 25, 2013, the AOJ has not reviewed such records in connection with the Veteran's claims for service connection for residuals of a left foot cold injury or an initial compensable rating for her left thumb disability.  However, the Board finds that records are irrelevant to such claims as they do not show a current diagnosis of residuals of a left foot cold injury, or findings referable to the Veteran's left thumb disability that are different than those previously of record.  Accordingly, the Board may proceed with a decision without prejudice to the Veteran.

Additionally, the Board notes that the Veteran's representative waived AOJ review of evidence the Veteran submitted after issuance of the July 2013 supplemental statement of the case consisting of her personal statement and medical evidence dated February 3, 2004.  See December 2014 Appellate Brief Presentation.  Therefore, the Board may properly consider such evidence.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  At no time during the pendency of the claim does the Veteran have residuals of a left foot cold injury.

2.  For the entire appeal period, the Veteran's residuals of a left thumb fracture are manifested by pain and limitation of motion, resulting in no more than mild functional loss, without symptomatology that more nearly approximates limitation of thumb motion resulting in a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers, unfavorable ankylosis, or arthritis.   

3.  Prior to April 25, 2013, the Veteran's MDD resulted in social and occupational impairment with reduced reliability and productivity due to a myriad of symptoms, including sleep impairment, disturbances in motivation and mood, anger outbursts and irritability, social withdrawal, and difficulty establishing and maintaining effective social and work relationships, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a left foot cold injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2014).

2.  The criteria for an initial 10 percent rating, but no higher, for residuals of a left thumb injury have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2014).

3.  Prior to April 25, 2013, the criteria for an initial 50 percent rating, but no higher, for MDD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.125, 4.130, Diagnostic Code 9434 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board notes that the Veteran filed her formal claim for service connection prior to her retirement from active duty as part of the Benefits Delivery at Discharge Program.  In January 2007, the Veteran was advised of the evidence and information necessary to substantiate her service connection claims as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Thereafter, in a June 2007 rating decision, service connection for MDD and status post left thumb injury was granted and initial 30 percent and noncompensable ratings, respectively, were assigned.  Thereafter, the Veteran appealed with respect to the propriety of the initially assigned ratings for such disabilities from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for MDD and status post left thumb injury were granted and initial ratings were assigned in the June 2007 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment and personnel records, post-service VA outpatient treatment records, and lay statements and the testimony of the Veteran at the July 2012 Board hearing.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.   

Referable to her left foot and left thumb claims, the Veteran was afforded VA examinations in March 2007, and, pursuant to the Board's January 2013 remand, again in April 2013.  Pertinent to her MDD claim, the Veteran underwent VA evaluations in March 2007, July 2008, and March 2013 and July 2014.  Relevant to the Veteran's service connection claim, the Board finds that such VA examination is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include her service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Pertinent to her initial rating claims, neither the Veteran nor her representative has alleged that such examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as they include an interview with the Veteran, a review of the pertinent medical history, and a full examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims and no further examination is necessary.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the hearing, as relevant to the Veteran's service connection claim, testimony was solicited regarding the service incurrence of her alleged disability, continuity of symptomatology, the existence of a current disability, and a nexus between such disability and service.  Relevant to the increased initial rating claims, testimony regarding the current severity of such disabilities and the impact it has on her daily life and employment was offered.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claims.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits.  Furthermore, as a result of the Veteran's hearing testimony, the Board remanded the case in order to obtain updated VA treatment records and afford the Veteran VA examinations so as to determine the nature and etiology of her claimed residuals of a cold injury to the left foot and the current severity of her service-connected MDD and left thumb disability.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record. 

As indicated previously, the Board remanded the issues in January 2013 for additional development.  In this regard, the AOJ was directed to obtain VA treatment records, and to provide VA examinations regarding the nature of her left foot disorder, left thumb disorder, and MDD.  Thereafter, updated VA treatment records were obtained in February 2013, July 2013, August 2013 and July 2014, and, as discussed in the preceding paragraph, she underwent VA examinations in April 2013, at which time the examiners provided information responsive to the requests made in the January 2013 remand directives.  Therefore, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claims.

I.  Service Connection Claim

Initially, the Board notes that service connection is in effect for Raynaud's phenomenon which contemplates symptomatology associated with the left foot.  The Veteran is also claiming residuals of a left foot cold injury.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  
Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records show that a June 1986 service entrance examination showed normal feet upon clinical evaluation, and the Veteran denied a history of foot trouble.  In March 1995, the Veteran was treated for a cold weather injury to her feet.  At such time, she complained that her feet itched and that walking was painful.  It was noted that her left foot appeared mildly swollen, but was negative for discoloration and was not tender to palpation.  Good skin turgor was noted and sensitivity was intact.  Findings were negative for erythema, ashen appearance, and blisters; CR (capillary refill) was less than two seconds.  The Veteran was diagnosed with cold feet and referred to physical therapy for a possible exposure injury.  She was returned to duty and told to keep her feet warm.  The remainder of the Veteran's service treatment records are negative for any left foot cold injury-related complaints.  A September 2006 examination found that her feet were clinically normal, and the Veteran did not list any complaints relating to a left foot cold injury on her accompanying medical history.

In March 2007, the Veteran underwent a VA examination.  She reported that, in 1995, her left foot got significantly cold during a field exercise and she was taken to a medical center where she was rewarmed without difficulty.  There were no changes to the skin and she returned to duty.  Since that time, she reported no difficulties with the foot and no residuals associated with the cold injury.  Examination of the left foot was normal.  The examiner diagnosed cold weather injury, left foot, without residuals, and symptoms suggestive of peripheral neuropathy of each foot.  

A January 2010 VA podiatry consultation reflects that the Veteran complained of symptoms associated with the right foot/toe but the assessment was left foot tendonitis.  As it was unclear whether there was actually left foot tendonitis or whether such diagnosis pertained to the right foot, the Board found that the Veteran should be afforded a VA examination to assess the nature and etiology of her claimed left foot disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Such examination was performed in April 2013.  At such time, the Veteran reported experiencing intermittent tingling daily over her whole foot but denied pain and numbness to the left foot.  She did not report color changes to her left foot or toes.  She denied any other condition of her left foot other than Raynaud's disease.  Clinical examination was negative for objective findings of Raynaud's phenomenon, and it was noted that a March 2013 rheumatology consult did not mention the feet.  X-rays showed no fractures or dislocations, and the bones and soft tissues were within normal limits.  The examiner noted that tendonitis of the left foot was not found.  She recounted the Veteran's pertinent medical history, including her one-time in-service treatment and diagnosis of cold feet for the left foot.  The examiner noted that "current literature indicates late and long-term or permanent sequalae of cold exposure include hyper/hypo paresthesia of digits, not 'over the whole foot' as [the] Veteran now describes."  The examiner stated there was no evidence of a left foot condition, and therefore, that it was less likely as not that the tingling the Veteran reports in her left foot is related to her service, to include the left foot cold injury.

Based on the above, the Board finds that a current diagnosis of a left foot disorder has not been shown during the pendency of the claim.  Without proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board acknowledges that the Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

Here, the evidence shows that the Veteran had one-time treatment in service for a left foot cold injury in March 1995.  During a September 2006 examination, she listed complaints relating to her right foot, but made no mention of her left foot, and the examiner noted no abnormalities relating to such.  In March 2007 and April 2013, the Veteran's left foot was examined and found to be normal, with no residuals of a left foot cold injury.  Moreover, the April 2013 VA examiner explained that the symptoms the Veteran described, a tingling "over her whole foot" were not suggestive of cold injury residuals, citing to current literature.

The Board accords great probative weight to the April 2013 VA opinion as it is predicated on a complete review of the record, which includes the Veteran's service treatment records, post-service treatment records, and examination reports.  Moreover, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Furthermore, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiner's opinion.  There are no contrary opinions of record.  Therefore, the Board finds that, while the Veteran was treated for an in-service left foot cold injury, there is no objective evidence of any such residuals.  Moreover, even if there was a currently diagnosed left foot disability, such is not as least as likely as not related to service, as the examiner ruled out a relationship between the symptoms the Veteran is describing and cold injury residuals. 

In this regard, the Board has considered the Veteran's lay assertions that the symptoms she experiences are related to her in-service cold injury.  In this regard, while she is competent to describe her left foot symptoms as well as the nature of her in-service injury, the Board finds that, as a lay person, she is not competent to diagnose a current foot disorder or opine on the etiology of such alleged disorder.  Specifically, the diagnosis of a left foot disorder and its relation to any type of injury involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of diagnosis and etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, based on the foregoing, the Board finds that, at no time during the pendency of the claim does the Veteran have residuals of a left foot cold injury.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for such disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

II.  Higher Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Residuals of a Left Thumb Injury

The Veteran seeks a compensable disability rating for her left thumb disability.  She essentially contends that she experiences pain daily and cannot bend her thumb.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

The rating assigned for a finger disability depends on whether the finger involved is on the major hand or the minor hand.  The major hand is the one predominantly used by the Veteran.  Only one extremity may be considered to be major.  38 C.F.R. § 4.69.  In this case, it was noted at the April 2013 VA examination that the Veteran is right handed.  Thus, her left hand is the minor hand.  Assignment of a disability rating for the Veteran's left thumb disability therefore concerns a finger on her minor hand.

The Veteran's left thumb disability currently is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5228.  Hyphenated Diagnostic Codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27.  The first four digits, 5010 in this case, is the Diagnostic Code for the disability.  Id.  The second four digits after the hyphen, 5228 in this case, is the Diagnostic Code used to rate the residuals of that disability.  Id.

According to Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When, however, the limitation of motion is non-compensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings will not be combined with ratings based on limitation of motion.  Id.  

Under 38 C.F.R. § 4.45(f), for the purpose of rating disability from arthritis, the only major joints are the shoulder, elbow, wrist, hip, knee and ankle.  Additionally groups of multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities; the interphalangeal, metatarsal and tarsal joints of the lower extremities; the cervical vertebrae; the dorsal vertebrae; and the lumbar 
vertebrae, are considered groups of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f).

Diagnostic Code 5228 applies to limitation of motion of the thumb and assigns a 10 percent rating for a gap of 1 to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers. A 20 percent rating is assigned when there is a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.

Also applicable in this case is Diagnostic Code 5224, which provides a 10 percent disability rating is assigned for favorable ankylosis of the thumb and a 20 percent disability rating for unfavorable ankylosis of the thumb.  38 C.F.R. § 4.71a, Diagnostic Code 5224.  

There is no differentiation between the ratings assigned for the major and minor hands under Diagnostic Codes 5224 or 5228.

Turning to the merits of the claim, the Veteran's left thumb disability was assessed during a March 2007 VA examination.  She reported an in-service history of fracturing her thumb in 2004.  It was noted that the fracture healed without complications.  The Veteran noted no pain, but described stiffness with limited range of motion of the thumb.  The examination report stated there was no effect on the Veteran's occupation or activities of daily living.  The Veteran demonstrated flexion of the metacarpophalangeal joint from 0 to 60 degrees and flexion of the interphalangeal joint from 0 to 30 degrees.  Repetitive motion of the thumb joint showed no additional limitation of motion.  The examiner stated there was no pain, weakness, or tenderness noted upon examination.  It was further noted that the Veteran was able to juxtaposition both thumbs with all the fingers and extend the thumb to the palmar crease and extend and flex all fingers to the palmar crease with no gaps notes.  Good grip strength of both hands with pushing, pulling, tugging, and twisting with good dexterity of both hands was observed.  An X-ray of the left hand was normal.  The diagnosis was fracture of left thumb with residuals.

In a February 2008 statement, the Veteran said that her thumb was in "bad shape" and getting worse.  She described experiencing pain in service when firing her M16 and difficulty gripping her weapon.  She further stated that she could not bend her thumb at all and indicated that she continued to experience pain.  

In May 2008, the Veteran's thumb was X-rayed.  There was no evidence of fracture, dislocation, other significant bone abnormality, or foreign body.  The impression was a normal thumb.

In a January 2009 statement, the Veteran reiterated that she experienced pain in service when firing her M16, and that she could not bend her thumb or get a solid grip on anything using her left hand.

In February 2011, the Veteran underwent a second VA examination to assess the severity of her left thumb disability.  Such examination report reflects the Veteran's complaints related to the left thumb, specifically pain in the joint and an inability to bend the left thumb.  There are objective findings related to both the left and right thumbs.  On range of motion testing, there were no findings related to the left thumb but with regard to the right thumb, there was objective evidence of pain following repetitive motion and additional (or new) limitation of motion due to pain.  Also it was noted that there was ankylosis of the right thumb.  The examiner diagnosed status post left thumb injury with residuals.  Because it was unclear whether the objective findings documented in the VA examination report pertained to the right or left thumb, the Board requested another VA examination be performed, per the January 2013 remand.

In a statement received in April 2012, the Veteran described excruciating pain in her left thumb, that her thumb cannot bend, and that she has difficulty gripping anything.  During her July 2012 hearing, she testified about pain and the inability to bend her thumb, difficulty grasping objects and driving.  

In April 2013 the Veteran was again examined.  She reported experiencing pain and limited mobility of the thumb on a daily, constant basis, which she treats with pain medication.  She also described difficulty grasping objects.  Flare-ups were denied.
The physical examination revealed limitation of motion/painful motion of the left thumb.  There was no gap between the thumb pad and the fingers.  Repetitive testing of the left thumb range of motion revealed additional limitation of motion.  Functional loss was assessed as due to decreased range of motion and pain on movement.  Pain on palpation was present.  Hand grip was 5/5, bilaterally.  The examination did not reveal evidence of amputation, ankylosis, or deformity of the digit.  The associated X-ray examination revealed a normal left thumb.  The examiner concluded that the Veteran had better use of her thumb than what would be served by amputation or the use of a prosthetic device.  He stated that the decreased range of motion of the left thumb did not correlate clinically with the normal left thumb X-ray.  With respect to the Veteran's service-connected Raynaud's phenomenon, the examiner stated that current literature indicates the index, middle, and right fingers are most commonly involved, while the thumb is often not affected.  He therefore concluded that the decreased range of motion of the Veteran's left thumb was not associated with her Raynaud's phenomenon.

Based on the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that an initial 10 percent rating is warranted for the Veteran's left thumb disability.  As noted above, a compensable, 10 percent rating is warranted under Diagnostic Code 5228 for a gap of at least 1 to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  In this case, there is no objective evidence of a gap between the Veteran's left thumb pad and fingers.  However, the Board must take into account the additional limitations the Veteran experiences due to such symptoms as pain.  DeLuca, supra; Burton, supra; 38 C.F.R. §§ 4.40, 4.59.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. §4.59.  In this regard, the April 2013 VA examination revealed objective evidence of pain following repetitive use of the left thumb, along with a limitation of left thumb flexion.  Furthermore, Veteran has consistently reported having pain, stiffness, and difficulty grasping objects throughout the pendency of the appeal.  As such, the Board accepts that the Veteran has additional limitations on the functionality of her left thumb due to such symptoms as pain.  Accordingly, a 10 percent rating is warranted under Diagnostic Code 5228 based on a limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5228.
 
In assigning this 10 percent rating, the Board has given consideration to the Veteran's complaints of pain affecting her left thumb.  In increased rating claims, an appellant's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See e.g., Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010); see also Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (to the effect that "as a layperson, the appellant is competent to provide information regarding the visible, or otherwise observable, symptoms of disability").  

However, the record clearly indicates that a higher disability rating is not warranted under Diagnostic Code 5228.  In order to assign the next-higher, 20 percent rating under this diagnostic code, the medical evidence must show a gap of more than 2 inches between the Veteran's left thumb pad and fingers when attempting to oppose his fingers.  See Diagnostic Code 5228.  As noted above, there is no evidence of a gap between the Veteran's left thumb pad and opposing fingers.  Thus, she simply does not meet the criteria for a higher rating under Diagnostic Code 5228.

Similarly, a disability rating in excess of 10 percent is not warranted any other applicable diagnostic code.  The Veteran does not have ankylosis of the left thumb, as noted by the April 2013 VA examination.  As such, a rating in excess of 10 percent under Diagnostic Code 5224, for ankylosis is not warranted.

The Board finds that a compensable rating under Diagnostic Code 5003 is also not appropriate in this case.  There is no evidence of arthritis; indeed, the April 2013 X-ray showed a normal thumb.  Additionally, the Board highlights that that the Veteran has been granted a compensable rating based on a limitation of motion of her left thumb.  Moreover, the thumb constitutes only one minor joint group.  See 38 C.F.R. § 4.45.  Diagnostic Code 5003 requires X-ray evidence of arthritis in two minor joint groups in order for a 10 percent rating to be assigned.  Therefore, even with demonstrated arthritis, a compensable disability rating cannot be assigned under Diagnostic Code 5003.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected left thumb disability; however, the Board finds that her symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

B.  Major Depressive Disorder

The Veteran's service-connected MDD is evaluated as 30 percent disabling prior to July 25, 2012, and 50 percent disabling prior to April 25, 2013, under the criteria of Diagnostic Code 9434.  See 38 C.F.R. § 4.130.  

Under this regulatory provision, a 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

The Board recognizes that, in Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  However, the Court further indicated that without those examples, differentiating a 30 percent evaluation from a 50 percent evaluation would be extremely ambiguous.  Id. at 442.  

In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Court further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the Veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  See Id. at 118.  

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 31to 40 is indicated when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful interpersonal relationships.

The pertinent evidence of record addressing the appeal period prior to April 25, 2013, consists of service treatment records, VA examinations conducted in March 2007, July 2008, and March 2013, VA outpatient treatment records, and the Veteran's July 2012 hearing testimony and lay statements.   

In this regard, the Board is cognizant that the Veteran also underwent a VA examination referable to her MDD in July 2014; however, such findings do not address the severity of such disability prior to April 25, 2013, and, as indicated previously, as of such date, she has been awarded a 100 percent schedular rating for such disability.  Therefore, the findings as noted in the July 2014 VA examination are irrelevant for the purposes of this decision.

Service treatment records reflect that the Veteran expressed suicidal thoughts in February 2006.  The Veteran was ordered to temporarily surrender her weapon and was placed under a 48-hour suicide watch.  She underwent a mental health examination and was diagnosed with depressive disorder, NOS, and assigned a GAF score of 65.  Panic attacks were reported.  The Veteran was given medication and enrolled in weekly therapy sessions.  She reported she attempted suicide by cutting her left wrist in April 2006.  See DD Form 2807-1, dated in 2006.  In May 2007, the Veteran was seen for sleep problems.  She reported suicidal thoughts and that she had a plan.  The clinician noted that the Veteran exhibited anxiety, high irritability, depression, sleep problems, loss of interest in activities and family and friends, anhedonia, social withdrawal, and suicidal thoughts.  The Veteran was oriented to time place and person; memory loss was not present, and her speech was normal.  A mental health evaluation later that month reflects that the Veteran was referred to the clinic due to the Veteran's statement that she "needed to talk to someone before she hurt somebody."  She denied any current suicidal/homicidal ideations, but relayed that she did have a plan to hurt someone that morning.  The Veteran reported a history of violence, including that she has a tendency to hit people and that she stabbed a lot of people with pens while in Germany. She reported that sleeps four hours, at the most, at night, and that she has suicidal thoughts daily.  Her mood was angry and her affect was blunted.  She was admitted to the hospital for psychiatric care.

In March 2007, the Veteran underwent a VA examination.  She reported that she stays home and engages in little activity, and has no energy or interest in leaving her house.  The Veteran reported frequent and severe feelings of depression and anger.  She reported fearing leaving her home because of what others might do to her.  She recounted nearly being hit by a mortar while in Iraq, and that she thinks about that experience 2-3 times per week.  She complained of memory loss, difficulty concentrating, decreased appetite, and lack of motivation.  The Veteran stated she has no friends and argues with her husband daily.  She added that she is irritable towards her children, gets mad at them frequently and sometimes yells at them.  The Veteran reported having recent thoughts of hurting herself, and thoughts of hurting her command and platoon leader.  She reported crying spells 5-6 days per week, heart palpitations and problems sleeping.  Impaired impulse control was noted; the Veteran reported being physically and verbally abusive towards her husband and losing her temper with her children.  Her speech was normal, and she was oriented to person, place and time. Her thought processes and content were goal-directed and logical, and delusions/hallucinations and obsessive/ritualistic behavior were absent.  No inappropriate behavior was reported or observed.  The Veteran appeared able to maintain minimal personal hygiene and other basic activities of daily living.  Regarding memory, she was able to perform a "serial 7s task" without error, and was able recall three unrelated objects immediately, and then ten minutes later.  She was diagnosed with moderate MDD, and assigned a GAF score of 51.

In July 2008, the Veteran underwent another VA examination.  She reported a poor relationship with her husband and children.  The Veteran stated she had missed approximately 8 days of work in the past 6 months due to her depression, and that she is chronically sad, tired and fatigued.  She reported difficulty with irritability and anger while working.  She added that she forces herself to coexist with her co-workers, but that she gets along "okay" with them.  The Veteran described ongoing irritability and marked social isolation-that she does not connect with anybody and does not like to be around other people, and has given up all of her leisure activities.  She reported her depressed mood was nearly constant and that she has a general feeling of worthlessness and has a diminished capacity to concentrate and make decisions.  She denied any suicidal ideations.

Upon examination, the Veteran was oriented to person, place and time, with no reports of hallucinations or delusions.  Her affect was slightly flat and her attention and concentration were slightly impaired.  Her judgment and insight was intact, and she was oriented to person, place and time.  Panic attacks and obsessive or ritualistic behaviors were not observed or reported.  She was found capable of performing the activities of daily living  and taking care of her personal hygiene.  The Veteran stated that her depression had dramatically and significantly altered all of her interpersonal relationships.  She was diagnosed with recurrent MDD and assigned a GAF score of 55+.

In statements submitted by the Veteran, she describes that her depression has destroyed her life.  During her July 2012 hearing, she testified that her MDD has continued to worsen.  She reported feeling depressed 80 percent of the time and having suicidal thoughts.  The Veteran indicated that she has a history of violence, that she has a lot of anger and irritability, along with difficulty sleeping, nightmares/flashbacks and homicidal thoughts.  She stated she is not really close with anybody, and that she gets along with her daughter but keeps her distance so as not to take anything out on her.

The Veteran was again examined in March 2013, via teleconference.  The examiner noted the Veteran's recent mental health history, including that she was last assigned a GAF score of 70 in January 2013.  The Veteran reported that she divorced in 2009 and had not had any romantic relationships since.  She stated that she has an okay relationship with her daughters but that she does not have any close friends, hobbies or leisure activities.  The Veteran reported continued employment as a prison guard and that she has difficulty controlling her anger there.  She reported cursing at the inmates and that she was written up for spraying an inmate with a chemical agent.  She stated she misses work once a month due to anger, and described a strained relationship with coworkers.  The Veteran stated that she has been enrolled in school online for the past two years, and earns Cs.  She denied any recent suicide attempts, but expressed chronic homicidal ideation towards her ex-husband.

Upon examination, symptoms of depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, flattened affect, disturbances of motivation and mood, and difficulty establishing and maintain effective work and social relationships were noted.  Finding were negative for memory loss, impaired judgment/thinking/speech, obsessive rituals, delusions, hallucinations, disorientation, grossly inappropriate behavior,  difficulty adapting to stressful circumstances, impaired impulse control, and neglect of personal appearance and hygiene.  The Veteran did not exhibit near-continuous panic or depression affecting her ability to function independently, appropriately and effectively, or an inability to establish and maintain effective relationships.  The examiner summarized her symptoms as indicative of occupational and social impairment with reduced reliability and productivity.  

VA outpatient treatment notes are mostly unremarkable, with the Veteran usually quietly listening in a group setting, arriving appropriately dressed and groomed, and oriented to person, place and time.  A September 2008 outpatient treatment notes that the Veteran felt angry towards another therapy group member, but was applauded for being able to keep herself under control.  Another September 2008 VA treatment note indicates the Veteran previously pulled a knife on her husband, and a September 2011 VA treatment note reflects the Veteran's report of having "crazy thoughts" of wanting to hurt her ex-husband but that she had not acted on it.  

After resolving all doubt in favor of the Veteran, and after considering the lay and objective evidence of record, the Board finds that the schedular criteria for a 50 percent rating are met for the entire appeal period.  In this respect, the credible lay and medical evidence establishes that the Veteran's service-connected MDD has more nearly approximated occupational and social impairment with reduced reliability and productivity due to impairment of affect, memory, judgment and abstract thinking with difficulty in establishing and maintaining effective social relationships.  However, such is not manifested by more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

In making the determination that a 50 percent rating is warranted from the date of service connection of June 1, 2007, the Board notes that review of the clinical evidence from that date does not reveal clinical evidence documenting the majority of the symptoms for a 50 percent rating listed in the General Rating Formula.  However, the symptoms listed in the criteria are meant not as an exhaustive list of symptoms, but rather, as examples of the type and degree of the symptoms or effects that would justify a particular rating.  See, e.g., Mauerhan.  It is the impact of a Veteran's psychiatric symptoms on occupational and social functioning that is of primary importance, and from the clinical evidence and Veteran's statements, to include her feelings that her service-connected MDD has "destroyed her life," it cannot be said that the preponderance of the evidence is against a conclusion that the criteria for a 50 percent rating were met from June 1, 2007. 

Unless the preponderance of the evidence is against the Veteran's claim, it cannot be denied, and when a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 4.3.  As such, and without finding error in the assignment of the ratings for such disability by the AOJ and consistent with Mauerhan, the Board will exercise its discretion to find that the evidence is in relative equipoise and conclude that the criteria for an initial 50 percent rating for MDD have been met from June 1, 2007, the effective date of the grant of service connection.  Id.

As for whether a rating in excess of 50 percent (70 percent) may be assigned, considering the pertinent evidence of record set forth above, the Board finds that the criteria for a rating in excess of 50 percent for MDD are not met prior to April 25, 2013.  First, with regard to whether the criteria for such a rating are not demonstrated, while not dispositive of the matter, the examiner who conducted the March 2013 VA examination, in reporting what best summarized the level of occupational and social impairment resulting solely from psychiatric disability as set forth in the rating criteria, selected the level of disability characterized by a 50 percent rating as codified under 38 C.F.R. § 4.130.  

A 70 percent rating would also not be consistent with the fact, as set forth in the reports from the March 2013 VA examination report and elsewhere, that the Veteran works full-time as a prison guard; additionally, she stated she has been enrolled in on-line school for the past two years and earns passing grades.  Moreover, although the Veteran is socially withdrawn and she divorced during the appeal period, she is able to maintain an "okay" relationship with her daughters.  The Veteran demonstrates chronic depression, but the depression has not been reported to significantly affect her ability to function independently, appropriately and effectively.  The Board notes that the Veteran has, at times, exhibited suicidal/homicidal ideation, and has a history of impaired impulse control.  Indeed, the Veteran has reported being physically violent towards herself and others in the past; however, the evidence of record does not show that this is a pervasive problem, and suggests that she has coping strategies to prevent her from acting on her feelings.

Additionally, the Veteran does not demonstrate many of the types of symptoms listed for a 70 percent rating; namely, near-continuous panic or depression affecting the ability to function independently, obsessional rituals, abnormal speech, spatial disorientation, neglect of personal appearance and hygiene, or the complete inability to establish and maintain effective relationships.  Finally, the GAF scores, ranging from 51-70, demonstrate only moderate to mild difficulty in social or occupational functioning, and would not be consistent with a 70 percent rating.  

VA outpatient treatment reports, to include from the time of the examinations set forth above, do not reflect a more severe level of disability associated with MDD from that shown at the time of these VA examinations.  In short therefore, the Board finds that the criteria for 70 percent rating for MDD are not met at any time since the grant of service connection.  38 C.F.R. § 4.130, DC 9434. 

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Moreover, the Veteran is employed full-time and, thus, is not totally occupationally impaired.  As such rating criteria requires that there be total occupational and social impairment, the Veteran does not meet the requirements for a 100 percent rating for her MDD.

In determining that the criteria for a rating in excess of 50 percent for the Veteran's MDD are not met, it is again emphasized that the Board has considered the applicable rating criteria not as an exhaustive list of symptoms, but rather, as examples of the type and degree of the symptoms or effects that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule in determining that a rating in excess of 50 percent is not for assignment.  See supra, Mauerhan.  

In so finding, the Board has found that the descriptions of symptomatology and limitations provided by the Veteran are credible and consistent with the evidentiary record.  Her lay reports have been relied upon to support the assigned 50 percent rating.  To this extent that she argues for a higher rating still, the Board places greater probative weight to the findings and opinions of the VA medical examiners and clinicians who have greater expertise and training than the Veteran in evaluating the nature and severity of her MDD.  There is no further doubt of material fact to be resolved in the Veteran's favor.  Therefore, for the foregoing reasons, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for MDD for the appeal period prior to April 25, 2013.

C.  Other Considerations

The Board has also contemplated whether the case should be referred for extra-schedular consideration for the disabilities at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities at issue with the established criteria found in the rating schedule.  The Board finds that the disabilities at issue are fully addressed by the rating criteria under which each such disability is rated.  In this regard, the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to her service-connected left thumb disability and MDD.  There are no additional symptoms of the service-connected disabilities at issue.  

Specifically, the rating criteria addresses the Veteran's limitation of motion and pain.  There are no additional symptoms of her service-connected left thumb disorder that are not addressed by the rating schedule.  In this regard, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include limitation of motion, decreased grip strength, etc. 

In evaluating the Veteran's MDD, all relevant symptomatology, to include those not enumerated in the rating criteria, are considered.  See Mauerhan, supra.  Specifically, the Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive. Vazquez-Claudio, supra. The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of MDD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for her left thumb disability and MDD.  As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the evidence reflects that the Veteran has been employed throughout the course of the appeal.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.







	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for residuals of a left foot cold injury is denied.

An initial rating of 10 percent, but no higher, for residuals of a left thumb injury is granted, subject to the laws and regulations governing the payment of monetary awards.  

An initial 50 percent rating, but no higher, for MDD prior to April 25, 2013, is granted, subject to the laws and regulations governing the payment of monetary awards.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


